Case: 19-13286    Date Filed: 07/23/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13286
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 5:18-cr-00058-VEH-HNJ-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DUSTIN TYLER SMITH,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                 (July 23, 2020)

Before WILSON, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Wilson Green, appointed counsel for Dustin Smith in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 19-13286     Date Filed: 07/23/2020   Page: 2 of 2



filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Smith’s convictions and sentences are AFFIRMED.




                                         2